Title: To James Madison from Jussuf Hoggia, 31 August 1805 (Abstract)
From: Hoggia, Jussuf
To: Madison, James


          § From Jussuf Hoggia. 31 August 1805, Bardo, Tunis. Cannot allow Sidi Soliman Melimeni, ambassador of his illustrious master to the president of the United States of America, to leave without remitting to him his letter for the gentleman, with which he has the plea sure of assuring JM directly of his distinguished esteem and of his pledge to maintain in the heart of his master friendly and peaceful feelings for JM’s nation, as now he himself expresses it through the means of the ambassador, the bearer of this writing, sufficient to confirm such sentiments and such dispositions.
          For all the delicate and agreeable attentions, that JM uses to the person he recommends, he shall be most grateful. Shall be even more so when he hears that by JM’s valuable means he shall have succeeded in consolidating the friendship between the two nations upon a stable and reciprocally advantageous footing.
          To Melimeni himself [he] has consigned a few souvenirs that he begs JM to accept as a small token of the ambition he cherishes to be useful to JM and to convince JM on all occasions that he will always sincerely be JM’s most devoted servant and friend.
        